Title: From Thomas Jefferson to William Thomson, 26 September 1807
From: Jefferson, Thomas
To: Thomson, William


                        
                            Sir
                            
                            Monticello Sep. 26. 07.
                        
                        Your favor of July 10. came safely to hand and with that the first 72. pages of your view of Burr’s trial. I
                            have read this with great satisfaction, and shall be happy to see the whole subject as well digested. from this specimen
                            of your writing I have no doubt you will do justice to any subject you undertake, and think you cannot find a better than
                            the one you have fixed on, the history of the Western country. we have been too long permitting it’s facts to go into
                            oblivion. Colo. Boon, the first emigrant to it, is I believe still living on the Missouri.
                        The scenes which have been acting at Richmond are sufficient to fill us with alarm. we had supposed we
                            possessed fixed laws to guard us equally against treason & oppression. but it now appears we have no law but the will of
                            the judge. never will chicanery have a more difficult task than has been now accomplished to warp the text of the law to
                            the will of him who is to construe it. our case too is the more desperate as to attempt to make the law plainer by
                            amendment is only throwing out new materials for sophistry.
                        I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    